DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Currently, the claim limitations are given their broadest reasonable interpretation unless indicated otherwise.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Xia CN2691425Y in view of Stoner (US 3,205,678).
Citations to Xia are made with respect to the USPTO translation provided with the office action dated 2/19/2021.
Regarding claim 1, Xia teaches a pot 1 comprising a thermally insulated container comprising an accommodating space enclosed by an insulating space having an inner and outer wall (figure 1; page 4 “Summary of the invention”), the insulating space being closed, sealed, and evacuated (vacuum) (pages 4 and 6), a container closure 2 (figure 1; page 4), a base (bottom of container), and a working medium 3 arranged in the insulating space (figure 1; page 5). 
Thermal energy is applied to the working medium to change the medium from a solid state which is in physical contact with the outer wall but not the inner wall, i.e. “Conversely, when the temperature drops to below 161oC, the brittle tin becomes white tin, and the volume shrinks, so that the inner and outer layers of the double-layer metal pot are separated in time, forming a vacuum, and heat transfer is blocked, that is, the pot has good heat insulation and heat preservation functions” (figure 1; page 6) to a conductive state in which the medium becomes fluid and expands to contact both the inner and outer walls, i.e. “when heated to above 326oC, tin becomes liquid tin, so that the inner and outer layers of the double-layer metal pot are in more tight contact with each other than the heat transfer function is better” (figure 2; page 6 and pages 7-8 “Detailed embodiments”).
Regarding the limitations of the device being portable, hand-held and accommodating food or a beverage, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the pot of Xia is capable of accommodating and transporting food or beverage, particularly since the reference teaches the pot is a cooking appliance (page 5), where such appliances are generally understood in the art to be portable, hand-held, and capable of containing food or beverage.
Xia does not teach the outer wall having a lower wall section adjacent to the base and an upper wall section distal from the base, where the lower wall section is comprised entirely of a first wall material and the upper wall section is comprised entirely of a second wall material, such that the second wall material is different from the first wall material and the first wall material is provided with a heat transfer coefficient higher than the coefficient of the second wall material, and an external thermal energy being supplied to a side of the outer wall facing away from the insulating space.
Stoner teaches a double-walled cooling container for liquids and beverages (column 1 lines 20-25), the container comprising inner wall 15, outer wall 12, and a working fluid 15 between said walls (figure 1; column 2 lines 3-12), the outer wall further comprising lower vessel 20 made of metal and an upper ring 21 made of plastic or other insulating material (column 2 lines 13-16). The thermal conductivity of plastic is less than metal (column 3 lines 25-27), and therefore minimizes materials cost (column 3 lines 40-42) and heat lost through the material (column 3 lines 27-31).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Xia et al. such that the outer wall comprises a lower portion made of metal and an upper portion made of plastic in order to similarly utilize the heat capacities of different materials to minimize energy loss from the outer wall by providing a portion of the wall made from insulating material (e.g. a user can hold the device from the upper insulating portion to minimize heat transfer to or from the user’s hands), and to minimize the amount of metal required by the device, thereby minimizing manufacturing costs as taught by Stoner.
Regarding claim 2, Xia teaches the working medium in the thermally conductive state is in physical contact with a bottom of the inner wall and side wall sections of the inner wall abutting thereon as well as a bottom of the outer wall and side wall sections of the outer wall abutting thereon (figure 2; page 6). Since the working medium becomes a liquid in the conductive state (above 326oC), one of ordinary skill would have reasonably expected the working medium to expand sufficiently that the medium simultaneously contacts both the inner and outer walls, or at the very least is capable of doing so, e.g. by tilting the vessel such that the level of liquid medium on one side of the vessel is higher than the other.
Regarding claim 3, Xia teaches the physical contact of the working medium in the conductive state is limited to a bottom of the inner and outer walls (figure 2), and one of ordinary skill in the art would have reasonably expected this to occur since the working medium is a liquid in the conducting state (page 6).
Regarding claim 4, Xia teaches the working medium completely covers a bottom of the interior wall and/or outer wall when in the conductive state (figure 2).
Regarding claim 5, Xia does not specifically teach the insulating space is free of working medium in a gaseous state when the working medium is in the conductive state. However, Xia teaches the working medium expands when heated and eventually becomes liquid when heated to 326oC, the process of the gradual expansion construed to be the conductive state (page 6). Therefore one of ordinary skill in the art would have reasonably expected the insulating space to be free of working medium in a gaseous state when the medium is in the conductive state.
Regarding claim 6, Xia teaches the walls can be metal (claim 1; page 4).
Regarding claim 10, Xia teaches the device is an ordinary pot or pressure cooking (page 7 “Detailed embodiments”), and such cookers are commonly heated by an external energy source such as coal fire, gas cooker, electric heating, etc. (page 3 “Prior art”). Xia further teaches the working medium requires heat energy to obtain the various states (pages 5-6) and that the body of the pot is made of metal, i.e. a heat conducting material (page 4). Therefore one of ordinary skill in the art would have reasonably expected that the pot of Xia to be placed on a heating device configured to supply thermal energy to the working medium via the outer wall. Additionally, the claim is directed to an intended use of the claimed device, and the device would have been capable of being placed on a heating device which supplies thermal energy to the working medium via the outer wall.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Xia CN2691425Y in view of Stoner (US 3,205,678) as applied to claims 1-6 and 10 above, and further in view of Baxter (US 4,765,393).
Regarding claim 8, Xia does not specifically teach a bottom of the outer and/or inner wall comprise surface-enlarging wall structures.
Baxter teaches a beverage container with hollow walls and a hollow central member containing a phase-change material for absorbing and releasing heat to the beverage (abstract), where the inner wall and outer wall can have surface-enlarging structures such as central cylinder 6 and bottom plug 2, thereby facilitating heat transfer to the beverage by increasing the heat transfer area for the given volume of beverage (figure 2; column 3 lines 1-10).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the container of Xia to have surface-enlarging structures as claimed in order to similarly facilitate heat transfer to and from the working medium, thereby decreasing overall heating duration (from an external source), and/or facilitating release of stored heat from the working medium to the food/beverage to maintain a desired temperature.
Regarding claim 9, Xia teaches the working medium becomes is a solid in the insulating state and a fluid when in the conductive state (pages 5-6). Therefore, when the working medium transitions from a liquid state back to a solid state during loss of heat (insulating state), one of ordinary skill in the art would have reasonably expected the medium to solidify such that at least one part of the medium is accommodated in the surface-enlarging structures of the combination applied to claim 8. See also Baxter figure 2 and Xia figure 1.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Xia CN2691425Y in view of Stoner (US 3,205,678) as applied to claims 1-6 and 10 above, and further in view of Alexander (US 9,035,222 B2).
Regarding claims 11-12, Xia does not teach the heating device is arranged on the thermally insulated container in a positive-locking manner (claim 11) in a region of the outer wall (claim 12).
Alexander teaches an actively heated portable container for beverages (abstract) comprising a mug 600 having outer wall 610 and inner wall 620 encompassing annular gap 628 (figure 10; column 18 lines 18-25), where the mug inserts into base 700 having recessed portion 710, a portion of the wall naturally engaging the recessed portion when in the inserted configuration, the base providing the mug with energy (figure 12; column 19 lines 37-56).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the device of Xia to have a heating device arranged on the container in a positive-locking manner and in a region of the outer wall in order to facilitate locating the container in the appropriate position for optimal thermal energy transfer and to prevent the container from being unintentionally knocked over or out of electrical contact.
Regarding claims 13-14, Xia does not teach a control device is provided that is set up to control the heating device during operation (claim 13), and a sensor is provided which pairs with the control device such that the control device controls the heating device depending on signals from the sensor.
Alexander teaches a mug 2000 comprising vacuum sealed gap 2028 between an inner wall 2020 and outer wall 2010 (figure 39; column 63 lines 29-35), where a sensor can sense the temperature of the food in the vessel, communicate the sensed temperature to an electronic module, which can then modulate power to the heating or cooling element to vary the amount of energy provided to the vessel based on the difference between the sensed temperature and a user selected temperature set point (column 29 lines 16-26).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pot of Xia to include the claimed features in order to cause the working medium to transfer from the insulating state to the conducting state (or vice versa), and to ensure the working medium is provided with sufficient energy to maintain a desired state and/or temperature, and to enhance user convenience by automating the heating process based on sensed temperatures In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, Padamse is no longer relied upon. Stoner teaches a double-walled beverage container where the outer wall comprises upper and lower portions having different heat capacities, the material of the lower section having a greater heat capacity than the material of the upper section (see rejection above).
Applicant’s arguments against the dependent claims are not persuasive for the same reasons stated above.
Applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 6-7 that the double walled structure of Stoner is not for thermal insulation, that the structure of Stoner to be formed using two different materials is an entirely different structure than that of Xia which would have to be modified to arrive at the teachings of claim 1, and that one skilled in the art would not consider Stoner when contemplating modifications to Xia.
This is not persuasive since the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the teachings of Stoner applied to the combination is not the entirety of the outer housing assembly 12, but instead the suggestion that an outer wall of a container designed to affect beverage temperature can be made from two different materials, for the advantages of optimized conductivity, minimized materials cost, and heat lost through the material as taught by Stoner (column 3 lines 25-31 and 40-42).
Applicant argues on pages 7-8 that the Xia and Stoner teachings are incompatible due to structural features and the second material taught by Stoner having a melting point lower than that which is required for the working material of Xia.
This is not persuasive for reasons similar to those stated above. Additionally, while Stoner recites polyethylene as a specific example, many other heat-resistant polymers, metals, or other materials known in the art can be applied. Selection of a particular material would have been well within the realm of obviousness for one of ordinary skill in the art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN KIM/Examiner, Art Unit 1792